Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on August 5, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Status of Claims
Amendment of claim 38 is acknowledged
Claims 19 and 37-38 are currently pending and are the subject of this office action.
Claims 19 and 37-38 are presently under examination.



Priority
The present application is a CON of 12/666,026 (ABN) filed on 12/22/2009 which a 371 of PCT/EP2008/058054 filed on 06/25/2008, and claims priority to provisional application No. 61/048,419 filed on 04/28/2008.  The present application also claims priority to FOREIGN application: FRANCE 0704584 filed on 06/26/2007.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.






Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dogs of claim 19 and its dependent claims does not limit the claims to dogs suffering from heart failure, as such in its broadest interpretation, the claims also encompass healthy dogs.  
Although broad does not equate to indefiniteness, the fact is: how do you treat a heart failure in healthy dog (that does not suffer from heart failure)?
Further, if the dog suffers from heart failure, how can you prevent heart failure if the dog already suffers from heart failure?  
Also, how can you treat AND prevent heart failure at the same time?  If the dog already suffers from heart failure, it can be treated but NOT prevented. If the dog does not suffer from heart failure it can be prevented but NOT treated.

The metes and bounds of the claims are not clearly defined.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 37-38  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of heart failure in a dog affected by heart failure, comprising the administration of a composition comprising spironolactone and benazepril, it does not reasonably provide enablement for the prevention of heart failure in a dog not yet affected by heart failure, comprising the administration of a composition comprising spironolactone and benazepril.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
Claims 19 and 37-38 recite a method for the treatment or prevention of heart failure in a dog, comprising the administration of a composition spironolactone and benazepril.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
There is no evidence in the prior art of any type of prevention of heart failure by administering the above composition.
The term prevention is synonymous with the term curing, and both circumscribe methods of treatment having absolute success.  The above clearly indicates that the art of preventing heart failure in dogs is highly unpredictable.

4.	The amount of direction or guidance provided and the presence or absence of working examples

Thus, while the specification provides data for the effectiveness of treating heart failure with a composition comprising spironolactone or spironolactone and benazepril in dogs, the specification appears to be silent on a correlation between treating heart failure and preventing heart failure. As such, if there is no correlation then the examples do not constitute working examples.  
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the prevention of heart failure is required for practice of the claimed invention.

5.	The quantity of experimentation necessary
Because of the known unpredictability of the art (see section 3) and in the absence of experimental evidence commensurate with the claims (see section 4), the skilled in the art will not accept that the administration of a composition comprising: spironolactone and benazepril can prevent heart failure in dogs or in any other non-human mammal as inferred by the claims and contemplated by the specification.

6.	Conclusion
Accordingly, the inventions of claims 19 and 37-38 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the 


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claims 19 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Israel et. al. (UK VET (2002) 7:1-7, cited in prior office action)

For claims 19 and 37, Van Israel teaches a method for the treatment of heart failure in dogs comprising the oral administration of a formulation (Aldalactone ®) comprising the aldosterone antagonist spironolactone in a single daily dose (q 24 hrs.) ranging from 2 and 4 mg/kg/day (see page 2 under Spironolactone).
Van Israel further teaches the treatment of heart failure in dogs comprising the administration of the ACE inhibitor benazepril in a once a day an oral dose of 0.25 gm/kg to 0.5 mg/kg (see page 3, under Angiotensin Converting Enzyme inhibitors and Table 3).
Finally, Van Israel teaches that: “Despite adequate inhibition of ACE, aldosterone levels may build up. In right-sided heart failure, this may, in part due to impaired liver failure function resulting from chronic hepatic venous congestion; however, increased Spironolactone is the drug of choice if this occurs, as it acts as an aldosterone antagonist” (see page 4, left column, first paragraph).

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (spironolactone and the ACE inhibitor benazepril) each of which is taught by the prior art to be useful for the same purpose (treating heart failure in dogs), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled in the art will be further motivated to combine an ACE inhibitor like benazepril and an aldosterone antagonist like spironolactone, since Van Israel further teaches the advantage of combining these two drugs.
The dose of spironolactone (2-4 mg/kg/day) and benazepril (0.25-0.5 mg/kg once a day) taught by Van Israel overlap with the instantly claimed doses for both drugs (2 mg/kg/day for spironolactone and 0.25 mg/kg/day for benazepril).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect.  As Van Israel teaches that a range of dosages of spironolactone and benazepril is used to treat heart failure in dogs, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating heart failure in dogs.
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

All this will result in the practice of claims 19 and 37 with a reasonable expectation of success.

2) Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Israel et. al. (UK VET (2002) 7:1-7) as evidenced by Adalactone ® prescription information (cited in prior office action).

For claim 38, Van Israel teaches all the limitations of claim 38, except that the spironolactone formulation is in a form of a tablet.  However, as evidenced by the Adalactone ® prescription information: spironolactone is in the form of tablets (see under Description).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Results of the proposed modifications would have been unpredictable on pages 6 and 7.

Examiner’s response to the declaration of Jonathan P. Mochel:
First, the side effects (hyperkalemia) observed in humans when an ACE inhibitor was co-administered with spironolactone, do not necessarily correlate with other species.  There is absolutely no conclusive evidence (at the time of the invention) that the co-administration of an ACE inhibitor and spironolactone to a dog will cause any side effect like the ones observed in humans.
Second, Van Israel teaches to be cautions: when spironolactone is coadministered with ACE inhibitors (i.e. benazepril): hyperkalemia might result, as such serum potassium levels should be repetitively monitored (see page 2 under Spironolactone, last sentence). This is not the same as saying that ACE inhibitors and should not be administered together; to the contrary, what it says is that if these two drugs were to be administered together, potassium should be repetitively monitored.
Third, Van Israel teaches that: “Despite adequate inhibition of ACE, aldosterone levels may build up. In right-sided heart failure, this may, in part due to impaired liver failure function resulting from chronic hepatic venous congestion; however, increased aldosterone is also mediated via other mechanisms. Spironolactone is the drug of choice if this occurs, as it acts as an aldosterone antagonist” (see page 4, left column, first paragraph). So, contrary to Applicant’s assertions, Van Israel encourages the combined use of spironolactone (an aldosterone antagonist) with an ACE inhibitor (might increase aldosterone levels).
Fourth, Anonymous (http://www.vetinfo4dogs.com/dogheart) (12/04/2001) clearly teaches that “this problem is less of an issue in dogs than in humans. This is the consensus of several veterinary cardiologists based on information in the texts that I have. So this is probably why your vet is not especially concerned about using this combination. Despite this, there is a recommendation to monitor potassium levels when using spironolactone in combination with enalapril (an ACE inhibitor like benazepril) and related medications”.
The above clearly states that combinations of spironolactone and ACE inhibitors in general have already been safely used in the treatment of heart failure in dogs, even though some safety precautions must be taken (i.e. monitor potassium levels).  In conclusion: there is nothing unexpected regarding the fact with the fact that dogs 

Examiner’s response to the declaration of Claudine Zemirline:
	First, the data presented by Applicant in the declaration dated 08/05/2021 shows that the addition of spironolactone to benazepril increases the Cmax and AUC of the active metabolite of benazepril.  However, according to MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).”
In the instant case, it seems like there is some difference in the Cmax and AUC of the metabolite of benazepril when benazepril is administered with spironolactone.  However, differences of this type are always observed when mixture of compounds are administered together.  There is always a difference in the PK parameters of a compound when administered alone or in combination with other compounds.  Again, different is not unexpected.

Second, even assuming arguendo, that the data presented by Applicant on 08/05/2021 can be considered unexpected:
When an advantage (i.e. unexpected result) is not disclosed in appellant’s application he is not in favorable position to urge it as basis for the allowance of claims In re Herr, 50 CCPA 705, 709 (1962) 
The original claims and specification do not disclose any unexpected properties like the ones disclosed in the affidavit dated 08/05/2021.  In fact, a closer look at the specification and original claims shows that in Example 2 the administration of a composition comprising spironolactone at 2 mg/kg/day and benazepril at 0.25 mg/kg/day, there was no recognition of any unexpected result regarding the Cmax and AUC of the active metabolite of benazepril.  Instead there is a mention that no toxicity was observed when dogs were administered this combination.  Other than that, most of the specification recites multiple combinations of aldosterone antagonists with ACE inhibitors in general and also with beta blockers, diuretics, vasodilators, etc.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 12, 2021.